Name: Commission Regulation (EEC) No 1880/91 of 28 June 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 6. 91 Official Journal of the European Communities No L 168/79 COMMISSION REGULATION (EEC) No 1880/91 of 28 June 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 773/91 (3), as last amended by Regulation (EEC) No 1402/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 773/91 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 289, 7 . 10 . 1989, p. 1 . , (2) OJ No L 353, 17. 12. 1990, p. 23. O OJ No L 81 , 28 . 3 . 1991 , p. 68 . (4) OJ No L 134, 29. 5 . 1991 , p. 30. No L 168/80 29. 6 . 91Official Journal of the European Communities ANNEX to the Commission Regulation of 28 June 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 26 from 1 to 7 July 1991 Week No 27 from 8 to 14 July 1991 ! Week No 28 from 15 to 21 July 1991 Week No 29 from 22 to 28 July 1991 Week No 30 from 29 July to 4 August 1991 0104 10 90 (') 73,987 69,396 64,959 63,130 62,247 0104 20 90 (') 73,987 69,396 64,959 63,130 62,247 0204 10 00 (2) 157,420 147,650 138,210 134,320 132,440 0204 21 00 (2) 157,420 147,650 138,210 134,320 132,440 0204 22 10 (2) 110,194 103,355 96,747 94,024 92,708 0204 22 30 (2) 173,162 162,415 152,031 147,752 145,684 0204 22 50 (2) 204,646 191,945 179,673 174,616 172,172 0204 22 90 (2) 204,646 191,945 179,673 174,616 172,172 0204 23 00 (2) 286,504 268,723 251,542 244,462 241,041 020450 11 (2) 157,420 147,650 138,210 134,320 132,440 0204 50 13 (2) 110,194 103,355 96,747 94,024 92,708 0204 50 15 (2) 173,162 162,415 152,031 147,752 145,684 0204 50 19 (2) 204,646 191,945 179,673 174,616 172,172 0204 50 31 (2) 204,646 191,945 179,673 174,616 172,172 0204 50 39 (2) 286,504 268,723 251,542 244,462 241,041 0210 90 11 (3) 204,646 191,945 179,673 174,616 172,172 0210 90 19 (3) 286,504 268,723 251,542 244,462 241,041 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.